                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    WALTER SKIPPER                                              CIVIL ACTION

    VERSUS                                                         NO. 18-6164

    A&M DOCKSIDE REPAIR, INC. ET                              SECTION “R” (4)
    AL.



                          ORDER AND REASONS

       Before the Court is defendant and third-party plaintiff A&M Dockside

Repair, Inc.’s (A&M) motion for summary judgment against third-party

defendant Helix Resources, LLC (Helix).1 Because the indemnity provision

between Helix and A&M contains an exception for A&M’s sole negligence,

the Court denies the motion.



I.     BACKGROUND

       This case arises out of a workplace accident. At the time of the

accident, plaintiff Walter Skipper was employed by third-party defendant

Helix as a painter and blaster. 2 On August 11, 2017, plaintiff was working on

a barge owned and operated by defendant Cashman Equipment Corporation,




1      R. Doc. 32.
2      R. Doc. 1 at 2 ¶ 4; R. Doc. 32-3 at 1 ¶ 1; see generally R. Doc. 33-1.
and chartered by defendant Osprey Line, LLC. 3 The barge was in a shipyard

that is owned and operated by A&M. 4 In the course of performing his duties,

plaintiff allegedly fell into an open manhole cover on the barge and suffered

severe injuries. 5 At the time of the accident, A&M’s and Helix’s relationship

was governed by a service agreement that included two reciprocal indemnity

provisions.6

     On June 22, 2018, plaintiff filed a complaint alleging negligence

against defendants A&M and Cashman Equipment Corporation. 7               On

October 15, 2018, plaintiff filed an amended complaint adding defendant

Osprey Line as the owner of the vessel on which he was injured. 8 On

November 29, 2018, the Court granted plaintiff’s motion to voluntarily

dismiss his claims against defendant Cashman Equipment. 9 On January 17,

2019, the Court granted A&M’s motion for leave to file a third-party

complaint against Helix. 10   A&M has now filed a motion for summary

judgment on the basis that Helix has indemnified it against the plaintiff’s




3    R. Doc. 32-3 at 1 ¶ 2; see generally R. Doc. 33-1.
4    Id.
5    R. Doc. 1 at 2 ¶ 4.
6    R. Doc. 32-3 at 1 ¶ 4; R. Doc. 33-1 at 2 ¶ 4.
7    See R. Doc. 1.
8    R. Doc. 15.
9    R. Doc. 23.
10   R. Doc. 25.
                                      2
claims under the terms of the two companies’ service agreement. 11 Helix

opposes the motion. 12



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99

(5th Cir. 2008).     All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. A dispute about a material fact is genuine “if the evidence is such that




11    R. Doc. 32.
12    R. Doc. 33.
                                        3
a reasonable [factfinder] could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went

uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991). The nonmoving party can then defeat the motion by

either countering with evidence sufficient to demonstrate the existence of a

genuine dispute of material fact, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

merely pointing out that the evidence in the record is insufficient with

respect to an essential element of the nonmoving party’s claim. See Celotex,

477 U.S. at 325. The burden then shifts to the nonmoving party, who must,

by submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of


                                       4
summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322)).



III. DISCUSSION

      A&M argues that it is entitled to summary judgment on its claim for

indemnity against Helix on the basis of an indemnity provision in the service

agreement that requires Helix to indemnify it against “all suits demands

claims, fines, penalties, attorney’s fees and actions of every type and

character by whomever brought. . . .”13 The service contract contains two

identical indemnity provisions that require Helix to indemnify A&M, and

also require A&M to indemnify Helix. 14 Together, the two provisions read

as follows:

      Contractor 15 shall indemnify, hold harmless and defend at its
      own expense Client, Client’s parent, subsidiary, and affiliated

13    R. Doc. 32-1 at 3-4; R. Doc. 32-2 at 6.
14    R. Doc. 32-2 at 6. Although the duel indemnity provisions require
Helix and A&M to indemnify one another, the second paragraph requiring
A&M to indemnify Helix has not been triggered because no suit, demand,
claim, fine, penalty, attorney’s fee or action for personal injury, property
damage, or loss has been brought against Helix. Helix has been sued only by
A&M for indemnity under the contract.
15    Helix is referred to as the “contractor,” and A&M is referred to as the
“client.”
                                       5
companies, Client’s purchasers, and the officers, directors,
employees, agents, contractors, insurers, and subcontractors of
each (hereinafter collectively “Client Group”) from and against
all suits demands claims, fines, penalties, attorney’s fees and
actions of every type and character by whomever brought,
whenever occurring, suffered or incurred by contractor,
contractor’s parent subsidiary, and affiliated companies and the
officers, directors, employees, agents, contractors, insurers, and
subcontractors of each (hereinafter collectively “Contractor
Group”) without regard to the cause thereof for any bodily injury
death or property damage or loss arising out of or resulting in
any way from any conditions or defect in the work, or from
performance of the work even if same should arise due to the
concurrent negligence, strict liability or other legal fault of Client
Group or the unseaworthiness of any Client owned or leased
vessel excepting only injury death or property damage or loss
resulting solely from Client’s negligence and without negligence
or fault on the part of Contractor Group or any other party
whomsoever.

Client shall indemnify, hold harmless, and defend at its own
expense contractor, contractor’s parent, subsidiary, and
affiliated companies and the officers, directors, employees,
agents, contractors, insurers, and subcontractors of each
(hereinafter collectively “Contractor Group”) from and against
all suits, demands, claims, fines, penalties, attorney’s fees and
actions of every type and character by whomever brought,
whenever occurring, suffered or incurred by Client, Client’s
parent, subsidiary, and affiliated companies, and the officers,
directors, employees, agents, contractors, insurers, and
subcontractors of each (hereinafter collectively “Client Group”)
without regard to the cause thereof for any bodily injury, death,
or property damage or loss, arising out of or resulting in any way
from any conditions or defect in the work or from performance
of the work even if same should arise due to the concurrent
negligence, strict liability or other legal fault of Contractor Group
or the unseaworthiness of any contractor owned or leased vessel,
excepting only injury death or property damage or loss resulting
solely from contractor’s negligence and without negligence or


                                  6
      fault on the part of Client Group or any other party
      whomsoever.16

A&M argues that these parallel indemnity provisions constitute a “knock for

knock” indemnity obligation in which each party is required to indemnify the

other for claims brought by its own employees. 17 See 1 Admiralty & Mar. Law

§ 5:16 (6th ed. 2018) (explaining that knock for knock indemnity provisions

“require[e] each party to indemnify the other for property damage claims or

personal injury claims brought by their respective employees”). Because

plaintiff was undisputedly Helix’s employee at the time of the accident, A&M

argues that the service agreement requires Helix to indemnify A&M against

plaintiff’s claims. 18

      As an initial matter, the Court must determine which law governs

interpretation of the service agreement. The parties assume in their briefings

that maritime law governs. 19 But the agreement provides, “[i]t is expressly

agreed that this Agreement and all terms and conditions hereof, whether

express or implied, shall be governed by and construed in accordance with

the laws of the State of Louisiana.”20 In maritime cases, the Court applies




16    Id.
17    R. Doc. 36 at 1-2.
18    Id. at 2.
19    R. Doc. 32-1 at 3.
20    R. Doc. 32-2 at 6.
                                      7
federal maritime choice of law rules. Great Lakes Reinsurance (UK) PLC v.

Durham Auctions, Inc., 585 F.3d 236, 241 (5th Cir. 2009). Under these

rules, “contractual choice of law provisions are generally recognized as valid

and enforceable.” Id. at 242; 1 Admiralty & Mar. Law § 5:19 (6th ed. 2018)

(“Choice of law . . . clauses in contracts may be set aside only on very narrow

grounds: if they are shown to be unreasonable under the circumstances.”).

The Court therefore finds that Louisiana law governs interpretation of the

service agreement.

      Under Louisiana law, courts apply general rules of contract

interpretation to construe indemnity provisions. Liberty Mut. Ins. Co. v.

Pine Bluff Sand & Gravel Co., 89 F.3d 243, 246 (5th Cir. 1996).

“Interpretation of a contract is the determination of the intent of the parties.”

La. Civ. Code art. 2045.      When the terms of a contract are clear and

unambiguous and do not lead to absurd results, the Court interprets them as

a matter of law. Pine Bluff, 89 F.3d at 246; see also La Civ. Code art. 2046

(“When the words of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of the

parties’ intent.”). But “ambiguity in the terms of a contract gives rise to a fact

question concerning the intent of the parties.” Pine Bluff, 89 F.3d at 246.




                                        8
      Here, the clear and unambiguous terms of the indemnity provision do

not require Helix to indemnify A&M in instances of “injury death or property

damage or loss resulting solely from [A&M’s] negligence and without

negligence or fault on the part of [Helix] or any other party whomsoever.”21

No determination of negligence has been made, nor can the Court apportion

negligence in deciding a motion for summary judgment. See Tullos v. Res.

Drilling, Inc., 750 F.2d 380, 385 (5th Cir. 1985) (“Questions of negligence in

admiralty cases are fact questions.”) (citing Cheek v. Williams-McWilliams

Co., 697 F.2d 649, 652 (5th Cir. 1983)). If A&M is found to be solely negligent

in causing the plaintiff’s injuries, Helix has no obligation to indemnify A&M.

Thus, the Court cannot find that the indemnity provision applies as a matter

of law, and it must deny A&M’s motion. See Emp’rs Ins. Co. of Wausau v.

Jennie V’S Seafood, LLC, 970 F. Supp. 2d 509, 515 (E.D. La. 2013) (denying

summary judgment when indemnity provision contained an exception for

claims caused by negligence of the indemnitee when no negligence

determination had been made).




21    Id.
                                      9
IV.   CONCLUSION

      For the foregoing reasons, A&M’s motion for summary judgment is

DENIED.




          New Orleans, Louisiana, this _____
                                        11th day of July, 2019.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   10
